Case 2:20-cv-00014-JPJ-PMS Document 64 Filed 09/09/21 Page 1 of 1 Pageid#: 411




                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF VIRGINIA
                              Big Stone Gap Division

 MELINDA SCOTT,
                                Plaintiff,

 v.                                           Case No. 2:20-cv-00014-JPJ-PMS

 WISE COUNTY DEPARTMENT OF                    MAGISTRATE JUDGE
 SOCIAL SERVICES, et al.,                     PAMELA MEADE SARGEANT

                             Defendants.




                             ORDER
            GRANTING MOTION FOR AN EXTENSION OF TIME

       This matter comes before the court on defendant Joshua Moon’s Motion for

 an Extension of Time to file a Motion pursuant to Fed. R. Civ. P. 54(d). (Docket

 Item No. 63) (“Motion”). For good cause shown, the court hereby GRANTS the

 Motion. Defendant Moon shall file any motion pursuant to Rule 54(d) on or before

 October 13, 2021. The plaintiff shall respond to the Motion within 14 days of the

 date of filing. The defendant shall reply within seven days of the date of filing of

 plaintiff’s response.

       ENTERED: September 9, 2021.

                                        /s/   Pamela Meade Sargent
                                        UNITED STATES MAGISTRATE JUDGE
